Case: 17-60438      Document: 00515696726         Page: 1     Date Filed: 01/06/2021




            United States Court of Appeals
                 for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 6, 2021
                                   No. 17-60438                            Lyle W. Cayce
                                                                                Clerk

   Ruben Ovalles,

                                                                        Petitioner,

                                       versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A040 070 535


                       ON REMAND FROM
            THE SUPREME COURT OF THE UNITED STATES

   Before Jones, Smith, and Elrod, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          Petitioner Ruben Ovalles asserts on appeal that the Board of
   Immigration Appeals (the “Board”) erroneously failed to apply equitable
   tolling to his motion to reopen in light of Lugo-Resendez v. Lynch, 831 F.3d 337
   (5th Cir. 2016). After considering the record, we DENY Ovalles’s petition
   for review.
Case: 17-60438     Document: 00515696726          Page: 2   Date Filed: 01/06/2021




                                   No. 17-60438


                               I. BACKGROUND
         This case comes back to the Fifth Circuit upon remand from the
   Supreme Court. See Ovalles v. Sessions, 741 F. App’x 259, 261 (5th Cir.
   2018), vacated and remanded 140 S. Ct. 1062 (2020).          The facts are
   undisputed. Ovalles is a native and citizen of the Dominican Republic who
   first came to the United States in 1985 as a child. See Ovalles v. Holder,
   577 F.3d 288, 291 (5th Cir. 2009). He grew up in the United States with
   much of his immediate family and attended high school in this country. In
   2003, Ovalles was convicted of attempted drug possession and sentenced to
   five years of probation. He was charged with removability pursuant to
   8 U.S.C. §§ 1227(a)(2)(B)(i) (conviction of a controlled substance violation)
   and 1227(a)(2)(A)(iii) (conviction of an aggravated felony). See Ovalles v.
   Holder, 577 F.3d at 291.    An immigration judge (“IJ”) found Ovalles
   removable based on Ovalles’s controlled substance conviction but granted
   his request for cancellation of removal after concluding that Ovalles’s
   conviction was not an aggravated felony. See id. The Board reversed the IJ’s
   grant of cancellation of removal, concluding that Ovalles had in fact been
   convicted of an aggravated felony, and Ovalles did not seek review of the
   Board’s decision from this court. See id. (describing the underlying IJ and
   Board decisions in more detail). Ovalles was removed to the Dominican
   Republic in 2004. See id.
          In 2007, Ovalles filed his first motion to reconsider or reopen his
   immigration proceedings.      He argued that, under Lopez v. Gonzales,
   549 U.S. 47, 127 S. Ct. 625 (2006), his possession offense did not constitute
   an aggravated felony as defined by the Immigration and Nationality Act.
   Ovalles, 577 F.3d at 291. The Board noted that Ovalles’s motion was
   untimely, but ultimately chose not to consider the motion based on the
   departure bar. Id. On appeal, Ovalles conceded his motion to reopen was
   untimely. See id. at 299 (recognizing that Ovalles “concededly did not



                                        2
Case: 17-60438          Document: 00515696726                Page: 3       Date Filed: 01/06/2021




                                            No. 17-60438


   request reopening with[in] the specified allowed time even as calculated from
   the time the law changed”). A panel of this court observed that he waited
   “nearly eight months” after the Supreme Court issued Lopez to file his
   motion and denied Ovalles’s petition as untimely. Id. at 295, 299–300.
           Ovalles filed his second motion to reopen—the present motion—in
   March 2017. He argued that Lugo-Resendez “finally delivered [him] with the
   final piece to the puzzle” by “permitting the filing of a statutory motion
   through tolling of the 90-day deadline.” The Board denied the motion as
   “untimely and number-barred” and concluded that Ovalles did not
   demonstrate equitable tolling was warranted. On appeal, a panel of this court
   dismissed the petition for lack of jurisdiction, but the Supreme Court
   disagreed. Ovalles v. Sessions, 741 F. App’x 259, 261 (5th Cir. 2018) (per
   curiam), vacated and remanded sub nom. Guerrero-Lasprilla v. Barr,
   140 S. Ct. 1062 (2020). On remand, we now consider whether Ovalles’s
   motion to reopen merits equitable tolling. 1
                                       II. DISCUSSION
           Denial of a motion to reopen is reviewed under a “highly deferential
   abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
   2005); accord Guerrero-Lasprilla v. Barr, 822 F. App’x 254, 256 (5th Cir.
   2020) (per curiam) (unpublished) (articulating the same standard on remand
   from the Supreme Court). Factual findings are reviewed for substantial
   evidence and legal conclusions are reviewed de novo. Londono-Gonzalez v.
   Barr, 978 F.3d 965, 968 (5th Cir. 2020); Morales v. Sessions, 860 F.3d 812,


           1
             The government argues that Ovalles waived his equitable tolling argument by not
   raising the issue in his first motion to reopen and that, alternatively, his petition falls within
   the number-bar limitation for statutory motions to reopen. We do not decide these issues
   because Ovalles does not merit equitable tolling under Fifth Circuit precedent even
   assuming, arguendo, that the issue was not waived or number-barred.




                                                   3
Case: 17-60438         Document: 00515696726              Page: 4      Date Filed: 01/06/2021




                                          No. 17-60438


   816–17 (5th Cir. 2017); accord Guerrero-Lasprilla, 822 F. App’x at 256.
   Ovalles argues in his supplemental briefing that the review should be entirely
   de novo because “applying law to facts results in a legal conclusion.” But we
   see no reason to depart from the well-established formulation of the standard
   of review for motions to reopen in this circuit. 2 Accord Guerrero-Lasprilla,
   822 F. App’x at 256 (rejecting a similar argument).
          In order to equitably toll the 90-day time period to file a statutory
   motion to reopen under 8 U.S.C. § 1229a(c)(7), an alien must demonstrate
   that (1) he “has been pursuing his rights diligently” and (2) an extraordinary
   circumstance prevented him from timely filing. Lugo-Resendez, 831 F.3d at
   344.       An intervening legal change can constitute an extraordinary
   circumstance. See Londono-Gonzalez, 978 F.3d at 968; accord Guerrero-
   Lasprilla, 822 F. App’x at 256–57. Ovalles contends that the 90-day time
   limit for filing his second motion to reopen should be tolled until he learned
   of the Lugo-Resendez decision in December 2016. But this court recently
   concluded that Lugo-Resendez did not constitute an intervening change in
   binding precedent that satisfies the “extraordinary circumstance” element.
   Londono-Gonzalez, 978 F.3d at 968. This is because Lugo-Resendez itself
   recognized that, “[d]espite numerous opportunities to do so,” the Fifth
   Circuit had “not decided whether equitable tolling applies to the 90-day
   deadline for filing a motion to reopen under § 1229a(c)(7).” Lugo-Resendez,
   831 F.3d at 343. Thus, “Lugo-Resendez resolved an open question” and was
   not an intervening change in binding precedent. Londono-Gonzalez, 978 F.3d
   at 968. “Moreover, uncertain legal terrain does not create an obstacle that
   stands in the way of an individual meeting the motion to reopen deadline.”




          2
              In any event, the result would be the same under either formulation.




                                                4
Case: 17-60438       Document: 00515696726          Page: 5    Date Filed: 01/06/2021




                                     No. 17-60438


   Id. And, as a practical matter, petitioners were in fact filing equitable tolling
   requests prior to the Lugo-Resendez decision. Id.
          Ovalles offers two contrary arguments. First, he contends that we
   should not decide the case based on a purported lack of extraordinary
   circumstances because “the BIA never made such a finding” and “the
   government cannot defend an agency’s decision on a basis not articulated by
   the agency.” But the Board did conclude that Ovalles “has not shown that
   the time and number limitations on motions should be equitably tolled under
   Lugo-Resendez.”     Additionally, the Board stated that Ovalles “has not
   demonstrated the requisite due diligence to warrant equitable tolling”
   because he waited until eight months after Lugo-Resendez was published to
   file his motion, and separately concluded that Ovalles “has not demonstrated
   an exceptional situation warranting sua sponte reopening.”
          Importantly, Ovalles does not dispute that his due diligence was
   properly raised, indeed, he calls it the “only merits issue” before this court.
   But due diligence and extraordinary circumstances are related inquiries: an
   alien’s due diligence is considered in light of his circumstances. Thus,
   assessing due diligence necessarily includes a temporal component, which
   involves determining whether and when a purported extraordinary
   circumstance occurred.        See Londono-Gonzalez, 978 F.3d at 967–68
   (addressing “the diligence issue” on remand with a focus on “when to
   measure    diligence,”    concluding    that     Lugo-Resendez   was    not    an
   “extraordinary circumstance that stood in his way,” and holding that the
   Board did not err in measuring diligence based on a different case).
          The Board concluded that Ovalles did not demonstrate due diligence
   because “he waited approximately [eight] months after the Fifth Circuit
   issued Lugo-Resendez v. Lynch . . . to file his current motion.”              This
   conclusion applies with even greater force in light of the conclusion in




                                          5
Case: 17-60438        Document: 00515696726              Page: 6       Date Filed: 01/06/2021




                                          No. 17-60438


   Londono-Gonzalez that Lugo-Resendez did not constitute an extraordinary
   circumstance that stood in the way of aliens seeking equitable tolling.
           Second, Ovalles argues that Lopez v. Gonzales establishes an
   extraordinary circumstance. But the extraordinary circumstance must have
   “stood in his way and prevented timely filing” of his second motion to
   reopen in March 2017. Lugo-Resendez, 831 F.3d at 344. Lopez was decided in
   2006.        Thus, if Lugo-Resendez doesn’t constitute an extraordinary
   circumstance (and this court has previously determined that it does not),
   then Ovalles presents no viable alternative from which he can show
   compliance with the 90-day filing deadline even with the benefit of equitable
   tolling. 3
                                   III. CONCLUSION
           Based on the foregoing, we DENY the petition for review.




           3
            The other cases cited by Ovalles pre-date Lugo-Resendez. See, e.g., Mata v. Lynch,
   576 U.S. 143, 135 S. Ct. 2150 (2015); Garcia-Carias v. Holder, 697 F.3d 257 (5th Cir. 2012).
   Furthermore, the Londono-Gonzalez decision also casts doubt on whether Mata could
   constitute extraordinary circumstances for tolling purposes. Londono-Gonzalez, 978 F.3d
   at 968 (“But prior to Mata and Lugo-Resendez, petitioners in this circuit were regularly
   asking the BIA to equitably toll the motion to reopen limitations period.”).




                                                6